Case 2:19-cv-09606-PA-AFM Document 15 Filed 12/17/19 Page 1 of 1 Page ID #:98



  1    CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
  2    Phyl Grace, Esq., SBN 171771
  3    Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
  4    8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  5    (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
  6
       Attorneys for Plaintiff
  7                           UNITED STATES DISTRICT COURT
  8                          CENTRAL DISTRICT OF CALIFORNIA
  9    BRIAN WHITAKER,                                   Case: 2:19-CV-09606-PA-AFM
 10             Plaintiff,                               Plaintiff’s Notice of Voluntary
 11      v.                                              Dismissal With Prejudice
 12    SRI TEN 707 WILSHIRE LLC, a                       Fed. R. Civ. P. 41(a)(1)(A)(i)
       Delaware Limited Liability
 13    Company; and Does 1-10,
 14             Defendants.
 15
 16           PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
 17   voluntarily dismisses the above captioned action with prejudice pursuant to
 18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19           Defendant SRI Ten 707 Wilshire LLC, a Delaware Limited Liability
 20   Company has neither answered Plaintiff’s Complaint, nor filed a motion for
 21   summary judgment. Accordingly, this matter may be dismissed without an
 22   Order of the Court.
 23   Dated: December 17, 2019               CENTER FOR DISABILITY ACCESS
 24                                          By:      /s/ Amanda Lockhart Seabock
 25                                                   Amanda Lockhart Seabock
                                                      Attorneys for Plaintiff
 26
 27
 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
